Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Michael Shenker Registration No.: 34,250 on 06/03/2021.
	
This application has been amended as follows:
Claims 1, 3-4, 7, 9-11, 13-14, 17 and 19-20 are amended.
Pending claims have been amended as follows:
1. (Currently Amended) A system comprising:
communications components configured to receive concrete data from a plurality of sensors associated with a plurality of locations in a concrete mass, each sensor of the plurality of sensors being adapted to measure a time-varying property of the concrete mass at an associated location which is one of the plurality of locations, at least two of the plurality of sensors being associated with respective different locations of the plurality of locations, the concrete data comprising a plurality of data streams containing measurement data for the time-varying property, each data stream of the plurality of data streams containing the concrete data captured at consecutive times from said each sensor 
a storage device configured to store the received concrete data; and a logic device configured to:
detect an event in the concrete data;
transmit a notification of the detected event to at least one remote device; and 
at least one remote device, the interface comprising one or more interface features configured to facilitate visualization of the stored concrete data by allowing a user to adjust comparison points of different data streams of the plurality of data streams and align the different data streams based on the comparison points;
wherein the interface provides a data stream visualization for said each sensor of the plurality of sensors and allows the user to change alignment of the data stream visualization comparison point of the comparison points of any one of the at least two of the plurality of data streams.

2.    (Previously presented) The system of claim 1, wherein the communications components are configured to receive the plurality of data streams from a reader device and distribute the plurality of data streams to the at least one remote device.

3.    (Currently Amended) The system of claim 1, wherein said each sensor of the plurality of sensors is part of a logger which also comprises:
the logic device is part of the logger, wherein the logic device further configured to receive the concrete data from said each sensor which is part of the logger and calculate the concrete data for a respective data stream which is one of the plurality of data streams and contains the measurement data for the time-varying property from said each sensor which is part of the logger; and
a data transfer device configured to transmit the respective data stream to an external device;
wherein said adjusting the comparison points comprises aligning start times of concrete monitoring processes.

4.    (Currently Amended) The system of claim 3, further comprising a reader configured to receive the respective data stream from the data transfer device of the 
comparison point of the comparison points

5.    (Previously presented) The system of claim 4, wherein the reader comprises an infrared imaging component configured to capture an infrared image of the concrete mass;
wherein the concrete data includes the captured infrared image; and 
the concrete mass is at least part of a building, a bridge, a pavement, or a wall, and at least two of the plurality of sensors are embedded in the concrete mass.

6. (Previously presented) The system of claim 3, wherein the logger is further configured to store non-sensor data comprising location information, a project identifier, time-related data, mix design information, temperature, activation energy and/or a threshold value; and
the concrete mass is at least part of a permanent structure.

7. (Currently Amended) The system of claim 1, wherein the measurement data comprises temperature, moisture, relative humidity, electrical conductivity, thermal conductivity, alkalinity, oxidation-reduction potential and/or sonic velocity; and
wherein the interface 

8.    (Original) The system of claim 1 wherein the storage device is a cloud storage device and wherein the logic device comprises a cloud application server.

9.    (Currently Amended) The system of claim 1, wherein said each sensor of the plurality of sensors is part of a logger configured to capture and store the concrete data every minute and wherein the communications components are configured to receive the concrete data after the concrete data is available from the logger, thereby providing the at least one remote device with up-to-a minute access to the concrete data.

10.    (Currently Amended) The system of claim 1, wherein said each sensor of the plurality of sensors is part of a logger, and the interface comprises an interactive control facilitating user adjustment of the comparison points for multiple loggers.

11. (Currently Amended) A method comprising:
receiving, through communications components, concrete data from a plurality of sensors associated with a plurality of locations in a concrete mass, each sensor of the plurality of sensors being adapted to measure a time-varying property of the concrete mass at an associated location which is one of the plurality of locations, at least two of the plurality of sensors being associated with respective different locations of the plurality of locations, the concrete data comprising a plurality of data streams containing measurement data for the time-varying property, each data stream of the plurality of data streams containing the concrete data captured at consecutive times from said each sensor 
storing the received concrete data in a storage device; 
detecting an event in the concrete data;
transmitting a notification of the detected event to at least one remote device; 
render an interface for the at least one remote device, the interface comprising one or more interface features configured to facilitate visualization of the stored concrete data by allowing a user to adjust comparison points of different data streams of the plurality of data streams and align the different data streams based on the comparison points;
wherein the interface provides a data stream visualization for said each sensor of the plurality of sensors and allows the user to change alignment of the data stream visualization comparison point of the comparison points of any one of the at least two of the plurality of data streams.

12. (Previously presented) The method of claim 11, further comprising receiving the plurality of data streams from a reader device and distributing the plurality of data streams to the at least one remote device.

13. (Currently Amended) The method of claim 11, further comprising: 
receiving, by a logger comprising said each sensor concrete data and calculating the concrete data for a respective data stream which is one of the plurality of data streams and contains the measurement data for the time-varying property from said each sensor of said plurality of sensors; and
transmitting the respective data stream from the logger to an external device; 
wherein said adjusting the comparison points comprises aligning start times of concrete monitoring processes.

14. (Currently Amended) The method of claim 13, further comprising receiving at a reader device the respective data stream from a data transfer device of the logger from which the respective data stream is transmitted;
wherein the one or more interface features comprise a sliding scale allowing the user to drag an indicator and/or a comparison point of the comparison points

15. (Previously presented) The method of claim 13, further comprising capturing an infrared image of the concrete mass; 
wherein the concrete data includes the captured infrared image;
wherein the concrete mass is at least part of a building, a bridge, a pavement, or a wall, and at least two of the plurality of sensors are embedded in the concrete mass.

16.    (Previously presented) The method of claim 13, further comprising storing non-sensor data on the logger including location information, a project identifier, time-related data, mix design information, temperature, activation energy and/or a threshold value;
wherein the concrete mass is at least part of a permanent structure.

17.    (Currently Amended) The method of claim 11, wherein the concrete data comprises temperature, moisture, relative humidity, electrical conductivity, thermal conductivity, alkalinity, oxidation-reduction potential and/or sonic velocity; and
wherein the interface 

18.    (Original) The method of claim 11 wherein the storage device is a cloud storage device and wherein the method further comprises a cloud application interface.

19.    (Currently Amended) The method of claim 11, wherein said each sensor of the plurality of sensors is part of a logger, the method further comprising;
capturing and storing the concrete data every minute; and
receiving the concrete data at a cloud service after the concrete data is available from the logger, thereby providing the at least one remote device with up-to-a minute access to the concrete data.

20. (Currently Amended) The method of claim 11, wherein said each sensor of the plurality of sensors is part of a logger, and the interface comprises an interactive control facilitating user adjustment of the comparison points for multiple loggers.

Reasons for Allowance:
	Prior art of record does not teach, or make obvious a system comprising: a logic device configured to: detect an event in the concrete data; the interface comprising one or more interface features configured to facilitate visualization of the stored concrete data by allowing a user to adjust comparison points of different data streams and align the different data streams based on the comparison points; wherein the interface provides a data stream visualization for each of the plurality of sensors and allows the user to change alignment of the data stream visual representations of at least two of the plurality of data streams by acting on the data stream visualization of at least one of the at least two of the plurality of data streams without acting on each datapoint of any one of the at least two of the plurality of data streams.
	US2013/0343734A1 to Dock discloses a system comprising: communications components (fig 10A:233, par[0069]) configured to receive concrete data from a plurality of sensors associated with a concrete mass (fig 10A:196,230, par[0069]) and adapted to measure a property of the concrete mass (fig 10A:196,230, par[0069]), the concrete mass comprising a plurality of data streams containing measurement data for the property from respective different sensors (par[0069]); a storage device configured to store the received concrete data (fig 10A); and a logic device (fig 10A:233: wherein the external device is technically equivalent to a logic device) configured to: transmit a notification of the detected event to at least one remote device (fig 10A:computer, par[0069]).
Dock does explicitly disclose the system comprising: a logic device configured to: detect an event in the concrete data; the interface comprising one or more interface features configured to facilitate visualization of the stored concrete data by allowing a user to adjust comparison points of different data streams and align the different data streams based on the comparison points; wherein the interface provides a data stream visualization for each of the plurality of sensors and allows the user to change alignment of the data stream visual representations of at least two of the plurality of data streams by acting on the data stream visualization of at least one of the at least two of the plurality of data streams without acting on each datapoint of any one of the at least two of the plurality of data streams.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685